Name: Commission Regulation (EC) NoÃ 1469/2006 of 4 October 2006 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 5.10.2006 EN Official Journal of the European Union L 274/9 COMMISSION REGULATION (EC) No 1469/2006 of 4 October 2006 altering the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 13(3) thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Article 14(3) thereof, Whereas: (1) The export refunds on products processed from cereals and rice were fixed by Commission Regulation (EC) No 1434/2006 (3). (2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1434/2006 to the information at present available to the Commission that the export refunds at present in force should be lowered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products, exported in the natural state, listed in Article 1(1)(d) of Regulation (EC) No 1784/2003 and in Article 1(1)(c) of Regulation (EC) No 1785/2003 and subject to Regulation (EC) No 1518/95 (4), as fixed in the Annex to Regulation (EC) No 1434/2006 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 5 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Commission Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (3) OJ L 270, 29.9.2006, p. 60. (4) OJ L 147, 30.6.1995, p. 55. Regulation as amended by Regulation (EC) No 2993/95 (OJ L 312, 23.12.1995, p. 25). ANNEX to Commission Regulation of 4 October 2006 fixing the export refunds on products processed from cereals and rice Product code Destination Unit of measurement Refunds 1102 20 10 9200 (1) C13 EUR/t 31,74 1102 20 10 9400 (1) C13 EUR/t 27,20 1102 20 90 9200 (1) C13 EUR/t 27,20 1102 90 10 9100 C13 EUR/t 0,00 1102 90 10 9900 C13 EUR/t 0,00 1102 90 30 9100 C13 EUR/t 0,00 1103 19 40 9100 C13 EUR/t 0,00 1103 13 10 9100 (1) C13 EUR/t 40,81 1103 13 10 9300 (1) C13 EUR/t 31,74 1103 13 10 9500 (1) C13 EUR/t 27,20 1103 13 90 9100 (1) C13 EUR/t 27,20 1103 19 10 9000 C13 EUR/t 0,00 1103 19 30 9100 C13 EUR/t 0,00 1103 20 60 9000 C13 EUR/t 0,00 1103 20 20 9000 C13 EUR/t 0,00 1104 19 69 9100 C13 EUR/t 0,00 1104 12 90 9100 C13 EUR/t 0,00 1104 12 90 9300 C13 EUR/t 0,00 1104 19 10 9000 C13 EUR/t 0,00 1104 19 50 9110 C13 EUR/t 36,27 1104 19 50 9130 C13 EUR/t 29,47 1104 29 01 9100 C13 EUR/t 0,00 1104 29 03 9100 C13 EUR/t 0,00 1104 29 05 9100 C13 EUR/t 0,00 1104 29 05 9300 C13 EUR/t 0,00 1104 22 20 9100 C13 EUR/t 0,00 1104 22 30 9100 C13 EUR/t 0,00 1104 23 10 9100 C13 EUR/t 34,01 1104 23 10 9300 C13 EUR/t 26,07 1104 29 11 9000 C13 EUR/t 0,00 1104 29 51 9000 C13 EUR/t 0,00 1104 29 55 9000 C13 EUR/t 0,00 1104 30 10 9000 C13 EUR/t 0,00 1104 30 90 9000 C13 EUR/t 5,67 1107 10 11 9000 C13 EUR/t 0,00 1107 10 91 9000 C13 EUR/t 0,00 1108 11 00 9200 C13 EUR/t 0,00 1108 11 00 9300 C13 EUR/t 0,00 1108 12 00 9200 C13 EUR/t 36,27 1108 12 00 9300 C13 EUR/t 36,27 1108 13 00 9200 C13 EUR/t 36,27 1108 13 00 9300 C13 EUR/t 36,27 1108 19 10 9200 C13 EUR/t 0,00 1108 19 10 9300 C13 EUR/t 0,00 1109 00 00 9100 C13 EUR/t 0,00 1702 30 51 9000 (2) C13 EUR/t 35,54 1702 30 59 9000 (2) C13 EUR/t 27,20 1702 30 91 9000 C13 EUR/t 35,54 1702 30 99 9000 C13 EUR/t 27,20 1702 40 90 9000 C13 EUR/t 27,20 1702 90 50 9100 C13 EUR/t 35,54 1702 90 50 9900 C13 EUR/t 27,20 1702 90 75 9000 C13 EUR/t 37,24 1702 90 79 9000 C13 EUR/t 25,84 2106 90 55 9000 C14 EUR/t 27,20 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The numeric destination codes are set out in Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are as follows: C10 : All destinations C11 : All destinations except for Bulgaria C12 : All destinations except for Romania C13 : All destinations except for Bulgaria and Romania C14 : All destinations except for Switzerland, Liechtenstein, Bulgaria and Romania. (1) No refund shall be granted on products given a heat treatment resulting in pregelatinisation of the starch. (2) Refunds are granted in accordance with Council Regulation (EEC) No 2730/75 (OJ L 281, 1.11.1975, p. 20), as amended. NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The numeric destination codes are set out in Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are as follows: C10 : All destinations C11 : All destinations except for Bulgaria C12 : All destinations except for Romania C13 : All destinations except for Bulgaria and Romania C14 : All destinations except for Switzerland, Liechtenstein, Bulgaria and Romania.